Citation Nr: 0300578	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  99-03 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for loss of vision with 
glaucoma, left eye, claimed as secondary to a service-
connected left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The veteran served on active duty from August 1988 to 
December 1988, and from September 1992 to September 1994.  
He also had a period of active duty for training from 
January 1991 to April 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
claim by the veteran seeking entitlement to service 
connection for loss of vision and glaucoma of the left 
eye, claimed as secondary to a service-connected left knee 
disorder.

In July 2000, the Board remanded this matter for further 
development, which was undertaken by the RO.  In November 
2001, the Board remanded the claim a second time for 
additional development.  Such development has been 
completed and this matter is now returned to the Board for 
further review.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  The probative evidence reflects that the veteran did 
not have a chronic left eye disorder during active 
service; that his current left eye disorder, including 
central vein occlusion with loss of vision and glaucoma, 
was not caused by claimed head trauma that purportedly was 
sustained when the veteran's left knee gave way and he 
fell due to his service-connected left knee disorder.






CONCLUSIONS OF LAW

1.  A left eye disability, to include loss of vision and 
glaucoma, was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

2.  A left eye disability, to include loss of vision and 
glaucoma, is not proximately due to or the result of a 
service-connected left knee disorder. 38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran claims that in 1997 he fell due to instability 
of his left knee, struck his left eye, and sustained loss 
of vision in the eye due to the injury.  Service 
connection has been granted for left and right patellar 
tendonitis; thus he is claiming that he fell due to the 
service-connected left knee disability and that secondary 
service connection is therefore warranted for his left eye 
disability. 

Service medical records reflect no evidence of any left 
eye problems or a left eye injury in service, although the 
veteran was treated for a corneal abrasion to the right 
eye in April 1991 after a blank was fired close to the 
right eye.  In May 1994 he underwent medical board 
proceedings for knee problems, and was noted to have 
uncorrected vision of 20/20 in each eye.  A June 1994 
medical evaluation board examination revealed uncorrected 
vision of 20/20, each eye, and ophthalmoscopic examination 
was normal.  The accompanying report of medical history 
reflects a history of eye trouble noted to refer to the 
weapons fire incident and that the problem resolved 
without sequelae.  

Service medical records reflect recurrent treatment for 
left knee problems beginning around 1988.  In February 
1991 he was noted to have a history of left knee 
tendonitis from playing basketball in college prior to 
being recalled to active duty.  He reinjured his left knee 
running in September 1992 and in a motor vehicle accident 
in November 1993 and underwent a partial resection/release 
of the patellar ligament in November 1993.  He was deemed 
to be medically unfit by a medical board in July 1994 due 
to chronic patellar tendonitis (jumper's knee) 
bilaterally.  

The report of a January 1995 VA visual examination 
reflects the veteran's history of powder burns to an eye, 
but he couldn't recall which one.  His left eye's visual 
acuity was 20/20 uncorrected.  Following the examination, 
the diagnosis was low hyperopia (farsightedness).  

By a rating decision of October 1995, service connection 
was granted for bilateral patellar tendonitis, and a 10 
percent evaluation was assigned for each knee under 
38 C.F.R. § 4.71a Diagnostic Code 5257, which contemplates 
recurrent subluxation or lateral instability.  However, 
the rating decision notes limitation of motion but not 
instability of the knees. 

The report of a February 1997 VA orthopedic examination 
reflects the veteran's complaint that his knees were sore.  
He was said to wear bilateral knee braces to prevent any 
hyperextension as his knees were weak.  In part, he 
complained of his knees swelling, popping and cracking, 
and of bilateral knee pain and instability.  Objective 
findings revealed tenderness over the midline anterior 
inferior aspect of both knees and limitation of motion due 
to pain, with a normal gait, no obvious swelling and no 
evidence of any subluxation or lateral instability.  X-ray 
revealed findings consistent with a degenerative process.  
The diagnosis was bilateral patella tendonitis and status 
post reconstructive surgery patella tendon.  

In March 1997, the RO increased the rating for each knee 
from 10 percent to 20 percent, based on limitation of 
motion, rated under Diagnostic Code 5260 for limitation of 
motion.

In September 1998 the veteran filed a claim for service 
connection for loss of vision of the left eye and 
glaucoma, claimed as secondary to the service-connected 
left knee disability.  He claimed that his knee gave out 
causing him to fall and strike head above the left eye.  
Copies of private medical documents were submitted in 
support of the claim.  

The copy of an Ophthalmology Health History Questionnaire, 
dated May 9, 1997, and signed by the veteran, apparently 
in conjunction with his being seen on that day by N. E. 
Barreca, M.D., notes the veteran's present concern as 
pressure in his left eye, loss of vision and the eye 
moving up and to the left.  He denied a history of various 
specified eye problems.  In response to the question, 
"Have you ever had an eye injury?" the veteran reported 
that he had caught a flash of light from an M-16 in his 
right eye.  Written by hand on the form, apparently by 
medical personnel, was that the veteran had a history of 
gynecomastia, questionable liver function abnormality 
related to alcohol use.  In a report of examination also 
dated May 9, 1997, Dr. Barreca noted that the veteran was 
a walk-in patient, having been referred by VA.  It was 
reported that three weeks earlier the veteran woke up and 
noted that his vision was foggy or hazy and that his 
vision gradually got worse.  One week earlier he had 
started noticing that his eye moved up and out and started 
having pressure behind.  He had had headache for a week 
and two days in the temple and forehead on the left and 
behind the eye.  Following an examination at which no 
signs of head/facial trauma were noted, Dr. Barreca 
diagnosed central retinal vein occlusion of the left eye.  
Various blood tests and an ultrasound were recommended.

On May 9, 1997, the day Dr. Barreca examined the veteran, 
he wrote to VA noting that the veteran had been authorized 
an emergency visit.  He reported the veteran's symptoms of 
a gradual loss of vision with vertical and horizontal 
diplopia, which had worsened over the past three weeks.  
Additionally, the veteran noticed that his left eye moved 
out and up and he had begun having pressure behind the eye 
a week before this visit.  A headache had also developed, 
moving from the temple and forehead on the left side and 
behind his eye, nine days prior to the May 9, 1997 
examination.  Dr. Barreca recommended a carotid Doppler 
study and various diagnostic tests to rule out a systemic 
disease process that could have predisposed "such a young 
man to this unusual condition."  A copy of an outpatient 
record from Dr. Barreca's office, dated May 30 1997, 
indicates that the veteran was seen for follow-up.  He 
mentioned blacking out after hitting his the left side of 
his head above the left eyebrow one week before his 
"vision went out" when "his knee gave out [and] he fell," 
apparently wanting to know if such gave rise to his eye 
disorder.  There was also mention that he had lacerated 
his brow.  He now needed a note for VA.  It was noted that 
his blood work and blood pressure were normal.  The 
diagnosis was central retinal vein occlusion, left eye, 
stable.  

Also of record are copies of medical records apparently 
from the office of J.G. Fortin, M.D., of the Eye Institute 
of the South.  Those records begin with an entry of May 
12, 1997, which bears the notation "Cont'd" suggesting 
that there were earlier records.  When the veteran was 
seen on May 12, 1997, the impression was central retinal 
vein occlusion, left eye.  It was noted that a left 
retinal stroke had been discussed and that the veteran was 
to seen his medical doctor in regard to his "CV" status. 
When the veteran was seen on May 13, he stated that that 
morning his vision started being blurry, that he had a 
headache and that the right eye was staring to do whet the 
left eye did.  Following an examination, the veteran was 
told that he had a stable stroke condition in his left eye 
and no evidence of stroke in his right eye.  The veteran 
was seen on numerous subsequent occasions, with no mention 
of having fallen until October 21, 1997, when he 
complained of left eye pain and stated that he had fallen 
against a table three days earlier.  He was noted to have 
a bruise of the skin of the left lateral temple with a 
laceration.  There are records of additional treatment 
until September 1998, with no further mention of a fall.  

In a June 1997 letter to Dr. Fortin regarding the 
veteran's eye disability, N. Gwinn, III, M.D., noted that 
the veteran denied various cardiovascular symptoms, and 
that although he lifted weights he was not doing so at the 
time of the "acute" onset of his blindness.  In regard to 
his past medical history, the veteran denied diabetes, 
hypertension and other medical problems, and in regard to 
past surgical history, reported bilateral knee 
reconstruction.  He reported drinking alcohol only rarely.  
Following a physical examination, the assessment was 
retinal vein occlusion in an otherwise healthy male.  Dr. 
Gwinn noted that a recommended echocardiogram had been 
within normal limits with no evidence for any significant 
wall motion and no evidence for any obvious intracardiac 
source of an embolus.  Dr. Gwinn recommended a carotid 
Doppler examination to help identify plaquing. 

In an October 1997 letter "To Whom It May Concern," Dr. 
Fortin reported that the veteran suffered a left eye 
central vein occlusion and secondary glaucoma and that 
"[a]pparently he had an injury to the left eye and there 
are some remote possibilities that the blunt trauma was 
responsible for the central vein occlusion."

A. Dannemann, M.D., also of the Eye Institute of the 
South, reported in a June 1999 letter that the veteran had 
been a patient since May 1997, having been referred with a 
central retinal vein occlusion in the left eye.  Dr. 
Dannemann noted that "There is apparently a history of 
trauma to the left eye."  He went on to note that the 
veteran had had a complete cardiovascular work-up and 
described the progression of the eye disorder and 
treatment afforded.  Currently the veteran had lost all 
vision in his left eye and was permanently blind, with no 
hope of salvaging any vision in this eye.  The pressure in 
the left eye was finally stabilized and he no longer 
required medication.  

In a June 1999 letter, Dr. Barreca stated that three weeks 
prior to May 9, 1997, when he first saw the veteran, the 
veteran had experienced blunt force trauma to the left 
eyebrow area and that there was a "possibility" that the 
central retinal vein occlusion was "indirectly" related to 
this trauma."  Dr. Barreca noted that there had not been 
any evidence of a condition that would predispose the 
veteran to central retinal vein occlusion.  

In July 1999 the veteran was afforded a VA eye 
examination.  The examiner noted that there were no 
medical records to review.  The report notes that the 
veteran gave a history of having fallen and hit the 
zygomatic bone on a coffee table when his knee gave out 
and that a week later a doctor diagnosed central retinal 
vein occlusion.  Dr. Barreca's evaluation was reviewed by 
the examiner who noted that it was a May 1997 followup for 
a central retinal vein occlusion in the left eye, with 
normal eye pressure and no neovascularization at that 
time.  A note from the Eye Institute of the South was 
reviewed and showed left exotropia with euphoria.  
Basically, Dr. Barreca's notes were said to show central 
retinal occlusion and secondary neovascular glaucoma as a 
result of this occlusion.  Dr. Barreca's opinion was noted 
to give a remote possibility of blunt trauma as 
responsible for the ventral retinal vein occlusion.  

The VA examiner diagnosed left exotropia, with no light 
perception in the left eye due to mature cataract and a 
fixed dilation pupil.  The VA examiner could only 
speculate that the veteran probably was not in the 
military when he saw doctor Barreca in 1997 around the 
time of this alleged accident.  As to whether falling on a 
table would cause central retinal vein occlusion, the VA 
examiner stated that he was inclined to conclude that the 
occlusion occurred because of some other problem, perhaps 
plaque or some other process that happened in the eye.

If record is a photocopied page from a medical publication 
relating to opthalmalogic disorders.  The material notes 
that central retinal vein occlusion usually appears in 
elderly patients, and that glaucoma, diabetes mellitus, 
hypertension, increased blood viscosity or elevated 
hematocrit can be predisposing factors.  It further notes 
that it is uncommon in a young person and may be 
idiopathic or result from retinal phlebitis.  

Of record is an August 1999 letter from R. Harrelson, 
M.D., who identified himself as the veteran's internal 
medical specialist.  This letter contains the doctor's 
opinion that he felt the veteran's central vein occlusion 
most likely resulted from blunt force trauma that the 
veteran received "prior to this event."  Dr. Harrelson 
stated that various studies to rule out underlying disease 
had been normal and that the veteran had no "underlying 
reason or symptom or condition" that would predispose him 
to any other event such as the central vein occlusion he 
experienced.  The reports of some of the studies are in 
the file.

In July 2000, the Board found that the veteran's claim for 
service connection for a left eye disability was well 
grounded and remanded the matter for further development, 
to include a VA "visual examination" of the veteran's left 
eye to assess the status of the left eye and obtain an 
opinion as to the etiology of the left eye disability.  It 
appears that the RO attempted to have the veteran examined 
by a fee basis ophthalmologist in Norfolk, Virginia, and 
that the veteran failed to report for the examination.  
However, it also appears that the veteran was living in 
Alabama at that time.

The veteran was then afforded a VA examination in November 
2000 by the same examiner who performed the July 1999 
examination.  This examination included a review of 
medical records.  The examiner noted that the records 
showed that the veteran reported having damaged his cornea 
when he fell and hit the edge of a table.  The veteran 
gave a history of a "trick knee" having triggered the 
fall.  Left eye findings were essentially the same as 
those shown in July 1999, with a mature cataract and total 
blindness in the left eye noted.  The examiner noted that 
he could not look in the eye to see if there was a closure 
of a central retinal vein.  He opined that it was possible 
that the trauma may have caused that.  Also the mature 
cataract could be the result of a fall; of something 
hitting the eye.  One key factor this examiner was unable 
to corroborate was the knee causing him to fall and noted 
that it could have been other precipitating factors.  The 
examiner stated that the veteran had a known problem with 
his eye and it was possible that the eye could have been 
damaged in a fall, but the examiner could not ascertain 
the cause of the fall.  The examiner recommended an 
orthopedic examination to address the left knee disability 
and determine whether it could have caused a fall.  

The veteran was afforded a VA joints examination in 
December 2000, and a review of the claims file was made.  
The veteran's claim of an eye injury having been caused by 
a fall due to left knee instability was noted.  The 
history of X-rays and other VA examinations was noted, 
including the November 1997 VA examination, which had 
showed no evidence of instability or subluxation.  
Regarding the veteran's medical history it was noted that 
in 1997, while he was walking through his living room, his 
knee buckled and he struck the side of a table.  He gave a 
history of knee problems since 1992.  His subjective 
complaints were of swelling, with difficulty going up 
stairs but not down.  He did not use a cane or crutches.  
He indicated that it was hard to say how often his knees 
gave out, and went on to say that they did not really 
"give out;" rather, he flexed them all the way and they 
"give in."  

The examiner that the veteran had a negative drawer sign 
bilaterally.  Following further examination, the diagnosis 
was bilateral osteoarthritis of the knee with chronic pain 
and moderate functional impairment with no instability.  
The examiner opined that there was no instability of 
either knee.  

In November 2001, the Board remanded this matter a second 
time for further development to obtain additional medical 
records.  The remand also instructed that if records were 
obtained that contained credible evidence showing a head 
injury due to giving way of the left knee, the veteran 
should be afforded another VA examination by a specialist 
in ophthalmology.  

Among the records obtained pursuant to this remand are VA 
records from Montgomery Alabama, from 1999 to 2002.  These 
records include a copy of the November 2000 VA examination 
and otherwise contain records not pertinent to the 
question of whether in 1997 he sustained an injury to his 
head/eye due to an unstable knee.  VA medical records 
obtained from Biloxi from 1997 to 2002 likewise were not 
pertinent to this question.  A search for VA medical 
records from Birmingham, Alabama revealed that there was 
no data available.  

Records were obtained from Dr. Barreca, which were 
duplicates of records previously on file.  

The veteran submitted an August 2001 document from 
Southern Orthopedics and Sports Medicine noting that the 
veteran gave a history of knee problems in the service and 
a history of a head injury resulting in a "central artery 
thrombosis" that caused left eye blindness.  The veteran 
was noted to have "VMO" atrophy on the left, full 
extension of the knees and a Lachman's test bilaterally.  
was negative and bilateral.  His knees were stable to 
anterior and posterior drawer testing bilaterally and to 
varus and valgus examination at 0 to 30 degrees of flexion 
bilaterally.  The assessment was patellofemoral pain 
syndrome and secondary atrophy.  The examiner thought that 
there had been giving way secondary to profound atrophy on 
the left.  

In September 2002, the veteran underwent a VA examination 
for his knees in conjunction with a claim filed in August 
2001 that requested an additional 10 percent be granted 
for each knee for arthritis.  On examination it was noted, 
in part, that there appeared to be slight medial laxity to 
stress.  

In April 2002 the veteran replied to the RO's January 2002 
letter requesting additional medical evidence.  The 
veteran indicated that he has no further medical doctors 
or facilities to contact for medical evidence.  He also 
indicated that although he was unconscious for a few 
minutes after his claimed head injury, he did not seek 
medical treatment until a few days later when he 
complained of "foggy" vision.

In a letter dated in May 2002 the veteran reiterated that 
he had no further evidence to submit.  

By rating decision of October 2002, the RO granted a 
separate 10 percent evaluation for arthritis of the left 
knee under DC 5010 and also continued a separate 20 
percent evaluation under DC 5257.  


Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Service connection is also warranted where 
aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown 7 Vet. 
App. 439 (1995).  In order to show that a disability is 
proximately due to or the result of a service-connected 
disease or injury, the veteran must submit competent 
medical evidence showing that the disabilities are 
causally-related.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay 
person.  38 C.F.R § 3.159(a)(1) (2002).

In the regulations implementing the VCAA, competent 
medical evidence is defined as evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions. Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses. 38 
C.F.R § 3.159(a)(2) (2002); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).


Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
which eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty 
to notify and assist a claimant.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Pub. L. No. 106-475, § 
7(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The regulations pertaining to this 
claim merely implement the VCAA of 2000 and do not provide 
any rights other than those provided by the VCAA of 2000.  
See 66 Fed. Reg. at 45,629.

By a letter of May 2002 the RO advised the veteran of the 
VCAA and informed him of his responsibility and that of VA 
in developing his claim.  He was specifically asked to 
authorize the release of medical evidence pertaining to 
his claim and apparently only authorized VA to obtain 
evidence from Dr. Barreca, and this was done.  Of record 
is other private medical evidence, including statements 
from private physicians, along with the veteran's service 
medical records, VA medical records and VA examination 
reports.  The RO also has made all reasonable efforts to 
assist the veteran in the development of his claim and has 
notified him and his representative of the information and 
evidence necessary to substantiate the claim and of the 
efforts to assist him.  A November 2001 Board remand 
directed the RO to provide a VA examination only if 
additional pertinent evidence supporting the veteran's 
claim was obtained.  The veteran indicated that he had no 
additional evidence to submit in letters dated in April 
and May of 2002.  The RO noted in its August 2002 
supplemental statement of the case that an examination 
should only be scheduled in the event credible evidence 
was obtained showing the claimed head and eyebrow injury 
was caused by the left knee giving way and concluded that 
no such evidence had been submitted.  Additionally, 
through a March 1999 statement of the case, a January 2002 
post remand duty to assist letter, and the supplemental 
statements of the case of September 1999 and August 2002, 
the RO informed the veteran of the information and medical 
and lay evidence that was necessary to substantiate his 
claim, and his responsibility for providing that 
information and evidence.  In light of the above, VA has 
fulfilled its duty to notify and assist the veteran and 
the RO sufficiently complied with the directives of the 
November 2001 remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

In sum, it is clear from the record that the VA's 
communications with the veteran in the aggregate have 
advised him to submit evidence in support of his claim and 
of what evidence he could submit himself or identify so 
that VA could obtain the evidence for him.   Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained 
by VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).  Thus, the Board may proceed to 
decide the claim.  
 
Direct Service Connection for an Eye Disability

It is neither claimed nor shown that the veteran's eye 
disability is of service origin, and the service medical 
records do not show any evidence of left eye problems or a 
left eye injury.  The veteran sustained flash burn of the 
right eye in April 1991, during service, which resolved 
without residuals.  The veteran's medical board 
examination revealed his eyesight to be normal in the left 
eye, with no indication of left eye pathology.  No problem 
with the left eye was shown until 1997, years after 
service, and there is no competent evidence linking his 
left eye disability with service.  Thus, there is no basis 
for concluding that the current left eye disability was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.  

Service Connection for a Left Eye Disability on a 
Secondary Basis

The veteran's primary contention has been that his 
service-connected left knee disorder caused him to fall 
and injure his head in 1997, resulting in the central 
retinal vein occlusion and subsequent blindness of the 
left eye.  Accordingly, the following matters are for 
consideration: The likelihood that the veteran's left eye 
disability was caused by alleged head trauma; the 
likelihood that the veteran sustained such trauma; and the 
likelihood that any such trauma was caused by a fall that 
resulted from the veteran's service-connected left knee 
giving way.  

The earliest evidence of record regarding the veteran's 
left eye disorder is from Dr. Barreca who first saw the 
veteran on May 9, 1997.  Although it appears that VA 
authorized that visit on an emergency basis, an attempt to 
obtain any relevant VA records was unsuccessful.  In a 
medical history questionnaire executed on the initial 
visit to Dr. Barreca, the veteran reported only one eye 
injury, which occurred in service to the right eye.  He 
said nothing of any injury to the left eye or eyebrow 
area.  In the initial May 9, 1997 medical record, it was 
noted that three weeks earlier the veteran woke up and 
noticed foggy or hazy vision in the left eye, which 
gradually worsened.  It was further noted that about one 
week prior to being seen, he developed other symptoms 
including headache in the area of the left temple and 
forehead.  There is not one reference in that record to 
any head trauma, nor did Dr. Barreca note any bruising or 
other indications of a resolving injury in the left 
eyebrow area.  Dr. Barreca diagnosed central retinal vein 
occlusion of the left eye and when he wrote to VA on May 
9, 1997, there was no reference to left eye/head trauma in 
respect to the veteran's history.  In fact, in his letter, 
Dr. Barreca recommended that the veteran undergo studies 
to rule out a systemic disease process that "could be 
predisposing such a young man to this unusual condition."  

When the veteran was again seen by Dr. Barreca on May 30, 
1997, a claimed injury was first mentioned and reported to 
have been on the left side of the head above the eyebrow a 
week before his "vision went out."  Thus, not even the 
veteran then claimed to have struck his eye itself, 
although he alleged that he fell when his knee gave out.  
As the veteran did not seek medical attention for the 
claimed head injury (even though it purportedly involved 
loss of consciousness), there is no medical evidence 
contemporaneous with any such injury.  In any event, the 
May 30 record by Dr. Barreca does not reflect any opinion 
regarding the alleged injury and the retinal vein 
occlusion.  It was not until two years later that Dr. 
Barreca addressed that matter, stating in June 1999, that 
there was a "possibility" that the central vein occlusion 
was "indirectly" related to the claim trauma, a statement 
that provides a very tenuous link at best.  

The veteran was seen by Dr. Fortin on May 12, 1997, and 
subsequently.  Dr. Fortin also made no reference in the 
veteran's medical records to any head or eye trauma until 
October 1997, after he had seen the veteran numerous 
times, and then noted that the veteran had fallen against 
a table three days earlier and lacerated the left lateral 
forehead.  

Of particular significance is the October 1997 statement 
from Dr. Fortin, who is an ophthalmologist and began 
treating the veteran near the onset of his visual 
impairment.  Dr. Fortin noted that apparently the veteran 
had had an injury to the left eye and that there were 
"some remote possibilities" that the trauma was 
responsible for the central retinal vein occlusion.  Dr. 
Fortin's reference to an injury to the eye is inconsistent 
with the veteran's alleged injury to the area above the 
eyebrow as reported on May 30, 1997, to Dr. Barreca and 
inconsistent with the history of only a right eye injury 
given when he first saw Dr. Barecca.  Thus, to the extent 
that by an eye injury the veteran was referring to injury 
to the globe or eyeball, the Board finds any claim of such 
an injury to lack credibility.  However, even if the 
veteran had injured the eye itself, Dr. Fortin assessed 
the likelihood of a relationship between the alleged left 
eye injury and the retinal vein occlusion, as only some 
remote possibilities.  

Dr. Dannemann, an ophthalmologist, noted in a June 1999 
statement that the veteran apparently had a history of eye 
trauma, but Dr. Dannemann did not relate the central 
retinal vein occlusion to any such injury.  

The report of the July 1999 VA examination reflects a 
claimed history of the veteran having fallen and hit the 
zygomatic bone on a coffee table when his knee gave out 
and that a week later a doctor diagnosed central retinal 
vein occlusion.  The chronology of this history is 
inconsistent with that given to Dr. Barreca and with the 
other medical evidence.  As to whether falling on a table 
would cause central retinal vein occlusion, the VA 
examiner stated that he was inclined to conclude that the 
occlusion occurred because of some other problem, perhaps 
plaque or some other process that happened in the eye.  
Thus, this evidence goes against the claim.  

When the veteran was examined in November 2000 by the same 
VA examiner it was noted that he reportedly had damaged 
his cornea when he fell and hit the edge of a table.  Once 
again this is an account that is not in keeping with the 
veteran's earlier allegations of injury (to the eyebrow 
area) and is rejected as not credible, particularly absent 
any corroborating medical evidence showing residuals of a 
corneal injury when the veteran was first seen by Dr. 
Barreca.  

The only medical evidence that clearly tends to support a 
link between the veteran's left eye disorder and claimed 
trauma is an August 1999 letter from Dr. Harrelson, an 
internal medicine specialist, who stated that he felt the 
central vein occlusion most likely resulted from "blunt 
force trauma" that the veteran received "prior to this 
event."  Dr. Harrelson noted that various studies to rule 
out underlying disease had been normal.  This opinion is 
of limited probative value inasmuch as Dr. Harrelson is an 
internist, not an ophthalmologist, and he did not identify 
the source of the "blunt force trauma" or note how it 
purportedly occurred.  Additionally, according to the 
medical literature in the file, central retinal vein 
occlusion can be of idiopathic.   "Idiopathic" is defined 
as "of unknown causation."  See Lathan v. Brown, 7 Vet. 
App. 359, 361 (1995) [citing that edition of DORLAND'S at 
815].

Various arguments have been expressed on the veteran's 
behalf by the representative service organization.  In a 
statement of July 2001, it was argued that the VA 
examination had been equivocal, thus indicating that it 
was at least as likely as not that the veteran's eye 
disability stemmed from trauma due to a fall.  However, 
that does not at all appear to be what the examiner said.  
In the first examination report, the examiner indicated 
that his inclination was that the central retinal vein 
occlusion occurred for some reason other than the claimed 
head injury.  In the second examination report the 
examiner noted that the veteran had reported having 
injured his cornea when he fell and hit the edge of a 
table.  However, as previously noted, that history can not 
be accepted as it is inconsistent with the earlier claimed 
injury (above the eyebrow) and it is unsupported by any 
timely medical findings of corneal trauma.  Accordingly, 
the two VA examination reports either individually or in 
combination do not present a reasonable doubt and, in any 
event, they must be evaluated and weighed along with the 
other competent evidence of record.  

It is also argued that although the veteran did not 
originally report an injury to the cornea one can either 
assume that the veteran was imprecise in his decryption of 
the injury or that the accident did not happen as claimed.  
It is further argued that this discrepancy can be viewed 
in terms of reasonable doubt.  The Board finds that 
specific mention of an injury to the cornea and at other 
times to the eyebrow area, two anatomically distinct and 
distinguishable areas even to a lay person, raises a 
credibility issue and not reasonable doubt.  As to whether 
another examination is warranted as argued, it is 
concluded that the evidence already of record is adequate 
to decide the claim since there are medical records and 
statements of physicians addressing the veteran's eye 
disability in addition to the VA examination reports.   
After considering all such evidence, the Board concludes 
that the preponderance of the medical evidence is against 
a conclusion that the left eye disability was caused by 
alleged head trauma for the reasons explained above.  In 
that regard, only medical evidence is competent in respect 
to whether the veteran's eye disability is the result of 
trauma since an opinion as to the cause of the disability 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 6 Vet. App 136 
(1994).  Although the opinions in the records does not use 
the specific language of the "at least as likely as not" 
standard, it is clear that, except for Dr. Harrelson, the 
internist, the other medical professionals assessed any 
chance of any causal relationship between the alleged head 
injury and the eye disability as no more a remote or vague 
possibility.  

Not only does the competent evidence not show that the 
left eye disability resulted from head trauma, but there 
is a real question as to whether the veteran actually 
sustained such trauma as alleged.  The fact that the 
veteran did not mention to Dr. Barreca an injury to the 
forehead or eyebrow area when he was first seen and the 
absence at the initial visit of any notion of a resolving 
injury are troublesome.  Additionally, the records from 
Dr. Fortin do not mention a head injury until the fall of 
1997 when, interestingly, the veteran reported a recent 
injury of essentially the same type as he allegedly had 
had several months earlier.  There also are some 
inconsistencies in regard to the claimed chronology of the 
head injury/loss of vision and inconsistencies in terms of 
the anatomical location of the injury.  That the veteran 
claims to have experienced loss of consciousness 
associated with the injury but did not seek medical 
attention also raises a question.  Thus, the Board has 
doubts as to the credibility of the claimed injury that 
purportedly was sustained prior to the loss of vision and 
doubts as to whether any such fall resulted from the 
service-connected left knee disability.  The evidence most 
probative of the status of the veteran's left knee at the 
time of the claimed eye injury is that closest to April 
1997.  In that regard, at the time of a VA examination in 
February 1997, the examiner found that there was no 
evidence of subluxation or lateral instability of the 
knees and no knee instability had previously been found at 
the time of the December 1994 VA examination.  Thus, 
although the veteran's knee disorder was initially rated 
under Diagnostic Code 5257 which contemplates instability, 
the medical evidence must be relied upon, rather than the 
diagnostic code selected by RO adjudication personnel.  

There are no other records, either VA or private, that 
contain any objective orthopedic evidence to indicate that 
veteran's left knee disability (or right knee for that 
matter) resulted in instability during 1997, the year he 
began to develop the pathology in his left eye that led to 
his current blindness.  In fact the evidence indicates 
that his left knee continued to be stable through December 
2000, when a subsequent VA orthopedic examination was 
performed.  The December 2000 examiner's contained opined 
that the veteran had no instability of either knee.  
Although the representative has argued that certain tests 
for knee instability, such as the drawer test, were not 
performed in December 2000, the examination specifically 
states that the veteran had a negative drawer sign.  It 
wasn't until the veteran was examined in September 2002, 
that some findings of some slight medial laxity were 
actually shown.  However, the status of the veteran's knee 
more than five years after the claimed injury is not 
probative of the state of the knee five years earlier, 
especially since there is far more contemporaneous 
evidence.  

As the evidence does not indicate that the veteran's knee 
disorder was manifested by instability either prior to or 
around the time he was initially seen for his left eye 
retinal vein occlusion in May 1997.  Therefore his 
contention that his knee disorder caused him to fall and 
injure his left eye in 1997 is unsupported by the medical 
evidence.  However, even if there were objective evidence 
of left knee instability in 1997, the totality of the 
evidence presents contradictions as to when the alleged 
fall took place and the anatomical location of the alleged 
injury.  Even more importantly, as previously noted, a 
preponderance of the evidence goes against an injury of 
the eyebrow area as being the cause of the central retinal 
being thrombosis with resultant blindness and glaucoma.  

Based on the above, the Board concludes that the 
preponderance of the competent, credible and probative 
evidence is against the claim of service connection for a 
left eye disorder to include loss of vision and glaucoma 
as secondary to the service-connected left knee 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a).



ORDER

Service connection for a left eye disorder to include loss 
of vision and glaucoma, on a direct basis and as secondary 
to the service-connected left knee disability, is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

